DETAILED ACTION
1.	The present application 16/615,182, filed on 11/20/2019, is being examined under the AIA  first to invent provisions. 
Drawings
2.	The drawings received on 11/20/2019 are accepted by the Examiner.
Review under 35 USC § 101
3.	Claims 1-15 are directed to a process and an apparatus have been reviewed.  Claims 1-10 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-10 recite a method for a recommendation system carried out at least one processor to make recommendations for a set of derived intents based on an intent networking.  Claims 1-10 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-15 are appeared to be in one of the statutory categories [e.g. a machine] for a recommendation system carried out at least one processor to make recommendations for a set of derived intents based on an intent networking.  Claims 11-15 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-15 are qualified as eligible subject Matter under 35 USC 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 4-6, 9-12 and 14 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Gabel et al. ( US 2015/0100943 A1), hereinafter Gabel.
	Referring to claims 1 and 11, Gabel discloses a method for a recommendation system (See para. [0044], recommending execution context that led to current goal, user preferences or environmental conditions) carried out by at least one processor (See para. [0228], para. [0231] and para. [0237], a processor), the method comprising: 
receiving an expression (See para. [0030] and Figure 1, receiving a user input “What wine goes well with chicken parmesan?” or “finding parking lots near the white house in Washington, DC”); 
extracting a set of intents from the expression (See para. [0029], para. [0030], para. [0080] and Figure 1, the system receives the user input “what wine goes well with chicken parmesan”, the system extract intent of the user seeking a wine recommendation based on a concept object for a menu item, chicken parmesan, the system extracts intent based on the user’s input by selecting multiple action objects that may be executed sequentially to provide such a specific recommendation service, action object transforms the concept object for a specific menu item such as chicken parmesan into a concept object into a food category such as chicken based pasta dishes, the action object transforms the food category concept object into a concept object for a while recommendation such as a specific red wine, which the system outputs as a recommendation for pairing with chicken parmesan, the system provides wine recommendation based on the system’s concept objects and action objects, the system extracts a single plan [e.g. intent]  with three action objects and four concept objects as shown in Figure 1, however, the system can create multiple plans [e.g. sub-intents] each of which include any combinations for action objects and concept objects as shown in Figures 4-6);
deriving a plurality of intents based on an intent network and the set of intents (See para. [0029], para. [0030], para. [0039] para. [0080] , para. [0180] and Figure 1, the system forms an intent [e.g. plan] or a set of sub-intents [e.g. sub-plans] based on a user input and a concept action network, which is a mathematical graph consists of nodes and edges, the nodes in a concept action network include concept object and action objects. A concept object is a model of a real world entity, such as restaurant, or coupling thereof, such as reservation, with a restaurant and a time; An action object is a model of an atomic unit of work that declares its external dependencies as input concept objects and produce a determined type of output concept object the concept action network catalogs similar Internet enabled services under a common schema, providing interoperability and creates plan(s) based on that intent or sub-intents, for example, for phrase “finding parking lots near the white house in Washington, DC may involve sub-plans [e.g. sub-intents] that involves first finding the white house in Washington dc, then finding parking lots within a search radius, note para. [0174] and Figure 19, the system starts with a disconnected graph consisting goal and incrementally connects nodes in the null plan, the intent nodes, pairwise with paths or edges, the paths or edges are inferred from usage data or pre-computed via a shortest/simplest heuristic or learned the path online through the traversal of the graph structure of the concept action network [e.g. a set of online usage intent stored as paths and nodes] , then the system derives a set of best plans or intents and carries the set forward to the next step to the search ), each node of the intent network representing an intent (See para. [0174] and Figure 19, the concept action network graph representing intentional nodes includes business category, business name, postal code) , each edge of the intent network representing a correlation between two intents corresponding to two nodes of the edge (See para. [0174] and para. [0175] and Figures 19 & 20, each path or edge in the concept action network graphs connects or links two intentional nodes); and 
making recommendations for the plurality of intents (See para. [0030], para. [0033] para. [0054], para. [0068]-para.[0069], recommending wines or additional information or suggestions based on the selected plans from a plurality of plans that please and help the end user, the system selects a first plan for execution because the first plan includes the concept object for wine recommendations based on the concept object having a sufficiently high confidence score).
	As to claims 2 and 12, Gabel discloses further comprising classifying the plurality of intents into one or more intent sets, wherein the making recommendations comprises determining a set of recommendations for each intent set of the one or more intent sets (See para. [0059] and para. [0065], the intents are grouped by concept object, the second plan different from the first plan by at let one concept object and at least one action object, each plan has different action objects, the action objects are eventually transformed to recommendations).
As to claim 4, Gabel discloses wherein the plurality of intents comprises at least one of a set of direct intents or a set of indirect intents (See para. [0174] and para. [0175], connect the intention nodes in the current plan with additional alternative paths until some totality condition is reached, such that all possible alternative interpretations or intents [e.g. indirect or direct] can be reached) .
As to claim 5, Gabel discloses wherein the set of intents are extracted using one or more expression templates (See para. [0033] and para. [0041], the set of intents which derived from concept objects and action objects are obtained from dialog templates provided by the third-party users , which contains all output strings or expressions, the layout templates are also provided by the third-party users).
As to claims 6 and 14, Gabel discloses generating or updating the intent network based on an intent database and external sources, the external sources comprising at least one of Internet sites or digital literatures (See para. [0072], para.  [0073] and para. [0198], the concept actin network can be sourced in a number of ways including users, data feeds, Internet enabled service result sets and merging data from multiple service providers such as data read from databases).
As to claim 9, Gabel discloses wherein the deriving the plurality of intents comprises identifying intents connected to the set of intents in the intent network with a correlation value that satisfies a threshold (See para. [0056], the system includes a matching confidence score , where each of the confidence scores are greater than a matching threshold required to identify a match, the intent interpreter matches spans of natural language in the user input to objects in the concept action network).
As to claim 10, Gabel discloses wherein the deriving the plurality of intents comprises identifying intents on a path between the set of intents in the intent network (See para. [0174[, para. [0175] and Figures 19 and 20, the system 200 provides alternative execution paths as contingency plans, and find and encode alternate interpretations, or multiple hypotheses, of an otherwise unambiguous intent structure. The example plan 2000 is a version of the plan 1900, but fortified with automatically generated contingencies and alternate interpretations. The system 200 may start with a known plan as an initial state, then, using, for example, a similar search procedure as before, connect the nodes in the plan with additional alternative paths until some totality condition is reached, such that that all possible alternative routes have been added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel (US 2015/0100943 A1) and in view of Epperlein et al. (US 2018/0274927 A1), hereinafter Epperlein.
As to claims 3 and 13, Gabel does not explicitly disclose calculating a risk index for each set of recommendations.
Epperlein discloses calculating a risk index for each set of recommendations (See para. [0096], para. [0103] and para. [0109], the selected one or more suggested are associated with a risk measure the risk measure includes weather index [e.g. pollution score, air quality], user health rate, user activity pace, emotion status or etc.)
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of recommendations of the Gabel system to include a risk index, as taught by Epperlein in order to provide one or more justifications and reasons supporting the suggestions (See Epperlein, para. [0009]). In addition, both references (Epperlein and Gabel) teach features that are directed to analogous art and they are directed to the same field of endeavor, predicting one or more user intentions using machine learning.
6.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gabel (US 2015/0100943 A1) and in view of Dechu et al. (US 2018/0341684 A1), hereinafter Dechu.

As to claims 7 and 15, Dechu discloses two intention nodes and an edge in the concept action network graph but does not explicitly discloses updating a weight for an edge in the concept action graph.
Dechu discloses wherein the generating or updating the intent network comprises updating a weight for an edge of the intent network, the weight representing a degree of correlation between two nodes of the edge (See para. [0025], para. [0030], the system updating the model include update the weights assigned to paths within the model, the weight represents a score, the higher the weight, the higher the confidence in in recommending the path which connected to the two nodes).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of recommendations of the Gabel system to include a risk index, as taught by Deche, the model becomes more accurate and quicker at disambiguating the user intent with fewer paths and node options (See Dechu, para. [0020]). In addition, both references (Deche and Gabel) teach features that are directed to analogous art and they are directed to the same field of endeavor, predicting one or more user intentions using a knowledge graph.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gabel (US 2015/0100943 A1) and in view of Dechu (US 2018/0341684 A1) and Livni et al. (US 2018/0102062 A1), hereinafter Livni.

As to claim 8, Gabel in view of Deche does not explicitly disclose the weight or score is calculated based on at least one of a frequency of the two nodes on same or similar external source.
However Livni discloses the weight or score is calculated based on at least one of a frequency of the two nodes/words on same or similar external source (See para. [0028], para. [0052], para. [0078] , para. [0085] and para. [0097], the edge score is calculated according to various statistics such as a frequency of use the terms in the nodes in conjunction with the search terms in the same document).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weight or score of the edge which correlated between two intention nodes in Gabel/Deche to calculate based on at least a frequency of two objects or nodes  on same or similar external source, as taught by Livni, in order to improve search accuracy by determining an intent of the user (See Linvi, para. [0057]). In addition, all references (Livni, Deche and Gabel) teach features that are directed to analogous art and they are directed to the same field of endeavor, predicting one or more user intentions using a knowledge graph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Copper et al. (US 2009/0089044 A1) discloses linguistic analysis to identify queries that use different natural language formations to request similar information. Common intent categories are identified for the queries requesting similar information. Intent responses can then be provided that are associated with the identified intent categories. An intent management tool can be used for identifying new intent categories, identifying obsolete intent categories, or refining existing intent categories.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153